Title: To George Washington from Anne-César, chevalier de La Luzerne, 20 April 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur.
                                Philadelphia le 20. Avril 1782.
                            
                            Je prie Votre Excellence de vouloir bien prendre lecture de la lettre ci jointe et de la faire passer
                                sans aucun delay à M. de Quemy à Rhodeisland, vû qu’il est important que ce Commandant quitte cette station pour se
                                rendre à la Chesapeacke le plutôt possible.
                            J’ai trouvé dans mes Depêches quelques details importans relatifs aux finances de ce pays ci et aux
                                arrangemens à prendre à cet égard. J’en ai fait part à M. Robert Morris et comme il est d’avis que cette matière doit
                                être traitée très secretement je n’entrerai dans aucun detail avec Vous à cet égard, Monsieur, et lui laisserai le
                                soin de Vous informer de l’état des choses.
                            Voulés vous bien permettre que Madame Washington trouve ici les hommages de mon respect. J’ai l’honneur
                                d’être avec un respectueux attachement Monsieur De Votre Excellence Le très humble et très obéissant Serviteur,
                            
                                le che. de la luzerne
                            
                        
                        Translation
                            I beg your Excellency to peruse the Letter herewith, and to forward it with all possible dispatch to Mr
                                de Quemy at Rhode Island—as it is very important that that Commander should quit his present station and repair as
                                soon as possible to Chesepeake.
                            In my Dispatches I find some important details relative to the Finances of this Country and to
                                Arrangements to be made in that respect. I have communicated it to Mr Morris and as he is of opinion that this matter
                                should be managed with the greatest secresy I shall not enter into any detail with you—but leave it to Mr Morris to
                                give you the necessary information on that head.
                            I beg you to tender my respects to Mrs Washington—& have the honor to be &c.
                            
                                (Signed) le chev. de laluzerne


                            
                        
                     Enclosure
                                                
                            
                                

                                 16 April 1782
                            


                            Copy of a Letter from Count Rochambeau to the Chev. de la Luzerne dated Williamsburg 16 April 1782.
                            I send you under a flying seal my dear Chevalier the Letter I have written to Mr de Quemy Commanding the
                                Emerald Frigate—You will observe that I am yet in a state of ignorance not having receivd my ministerial Dispatches—It
                                is of the greatest consequence that this Letter should be forwarded by a safe rout—in transmitting it thro’ the hands
                                of Genl Washington that it may dispatched as quick as possible.
                            Our last News from Clinton is of the 8th April by a Captain of a Vessell who left George Town 25th March
                                it says that the Enemy employ all the waggons of Charles town in transporting  their stores on
                                board the Empty Vessells which came from New York.
                            I think Genl Washington would do well to have all the works levelled which we made at Rhode Island—round
                                newport and even the Fort on Butts Hill if he has not Troops vigorous and firm—to keep possession of it.
                            All the Plans of the Enemy seems to be to give their Marine all the superiority or at least equallity
                                they can in these Seas—I think they must have it much at heart to re-occupy the Port of Rhode Island—the Port of New
                                York being precarious—The Entry depending on the Tides they run the greatest risks in their Naval Combats in not having a Port where they can take refuge at all times—I have not the time my dear
                                Chevalier to translate this into English I beg you to transmit it to our General as well as that for Mr de Quemy that
                                he may forward it with the greatest dispatch.
                            I submit, with reason, all my reflections on Rhode Island to him—I have always in mind Lord Norths speech
                                and the news which Seemed to follow of the pretended Evacuation of Charles town.
                            Count Ferson sets off to meet my Dispatches—he tells me that there is a Detachment of above 100 men which
                                might be employed Jointly with the Militia in levelling the Works.
                            
                                signed le Compte de Rochambeau
                            
                            
                                The letter to Mr De Quemy—informs him that from every appearance—Charlestown will be evacuated—that
                                    the Enemy may take it in their heads to reoccupy Rhode Island and therefore as Mr De Quemys situation is not safe
                                    he must Join Count Rochambeau at Chesepeake.
                            

                            
                                Translation, DLC:GW. A copy in French is also in DLC:GW. Enclosed in La Luzerne to GW, 20 April
                                    1782.
                            
                        
                    